 

 

 

EXHIBIT 10.5.1

AMENDMENT TO
DUKE ENERGY CORPORATION
EXECUTIVE SAVINGS PLAN
(as Amended and Restated Effective as of January 1, 2008)

The Duke Energy Corporation Executive Savings Plan (as Amended and Restated
Effective as of January 1, 2008) (the "Plan") is amended, effective as of July
30, 2010, as follows:

1.             Section 7.12 of the Plan is hereby amended by adding the
following new subsection at the end thereof:

"(h) Small Payments.  Subject to Section 7.11, the Committee may, in its sole
discretion, require a mandatory lump sum payment of the portion of a
Participant’s Account balance attributable to Post-2004 Deferrals if such amount
does not exceed the applicable dollar amount under Section 402(g)(1)(B) of the
Code, provided that the payment results in the termination and liquidation of
the entirety of the Participant’s Post-2004 Deferrals plus amounts under all
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Section 409A of the Code."  

2.             Except as explicitly set forth herein, the Plan will remain in
full force and effect.

This amendment has been executed by an authorized officer of Duke Energy
Corporation effective as of July 30, 2010.

DUKE ENERGY CORPORATION

 

   By:______/s/ JENNIFER L. WEBER____________ 

Jennifer  L. Weber

Senior Vice President and

Chief Human Resources Officer



 

 

--------------------------------------------------------------------------------

 